DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11003918. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant application # 17/161530
Patent # 11003918
1. A system, comprising: an object configured to store items; an image sensor positioned such that a field-of-view of the image sensor encompasses at least a portion of the object, wherein the image sensor is configured to generate angled-view images of the stored items; and a tracking subsystem coupled to the image sensor, the tracking subsystem comprising at least one processor configured to: determine that a person is within a threshold distance of the object; receive an image feed comprising frames of the angled-view images generated by the image sensor after the person is within the threshold  positions.

2. The system of Claim 1, wherein: the system further comprises a second image sensor positioned such that a field- of-view of the image sensor encompasses at least a portion of the object, wherein the second image sensor is configured to generate top-down images of a region around the object; and the processor is communicatively coupled to the second image sensor and further configured to: receive a top-view image feed comprising top-view images from the second image sensor; determine, based on the received top-view image feed, that the person is within the threshold distance from the object; and in response to determining that the person is within the threshold distance of the object, begin receiving the image feed comprising the frames of the angled-view images.

3. The system of Claim 1, wherein the processor is further configured to determine 

4. The system of Claim 1, wherein: the object includes a visible marker located at a predefined location; and the processor is further configured to: detect the visible marker; and determine the predefined position associated with the object based on the detected markers.

5. The system of Claim 1, wherein the processor is further configured to, in response to providing the trigger signal: determine at least one item-selection image frame associated with the person removing a first item from the object; determine, in the at least one item-selection image frame, a region-of-interest based on the aggregated body part position, wherein the region-of-interest includes a subset of the pixels of the image frame; identify, using an object detection 

6. The system of claim 5, wherein the processor is further configured to determine, based on the aggregated body part position, candidate items that may have been removed from the object by the person, wherein the candidate items include a subset of all stored items, wherein the subset comprises the items located within a threshold distance of the aggregated body part position.

7. The system of Claim 6, wherein the processor is further configured to: for each candidate item, determine, based on a comparison of a predefined position associated with the candidate items to the aggregated body part position, a probability value that the candidate item was interacted with by the person; and identify the first item as the candidate item with the largest probability value.



9. The method of Claim 8, further comprising: receiving a top-view image feed comprising top-view images from a second image sensor, wherein the second image sensor is positioned such that a field-of-view of the second image sensor encompasses at least a portion of the object, wherein the second image sensor is configured to generate top-down images of a region around the obj ect; determining, based on the received top-view image feed, that the person is within the threshold distance from the object; and in response to determining that the person is within the threshold distance of 

10. The method of Claim 8, further comprising determining the aggregated body part position by determining a maximum depth associated with the obj ect to which the pixel position body part position extends in the image frames of the portion of the image feed.

11. The method of Claim 8, wherein: the object includes a visible marker located at a predefined location; and the method further comprises: detecting the visible marker; and determining the predefined position associated with the object based on the detected markers.


12. The method of Claim 8, further comprising, in response to providing the trigger signal: determining at least one item-selection image frame associated with the person removing a first item from the object; determining, in the at least one item-selection image frame, a 

13. The method of claim 12, further comprising determining, based on the aggregated body part position, candidate items that may have been removed from the object by the person, wherein the candidate items include a subset of all stored items, wherein the subset comprises the items located within a threshold distance of the aggregated body part position.


14. The method of Claim 13, further comprising: for each candidate item, determining, based on a comparison of a predefined position associated with the candidate items to the aggregated body part position, a probability value that the candidate item was interacted with by the person; and 

15. A tracking subsystem comprising at least one processor configured to: determine that a person is within a threshold distance of an object configured to store items; receive an image feed comprising frames of angled-view images generated by an image sensor after the person is within the threshold distance of the object, wherein the image sensor is positioned such that a field-of-view of the image sensor encompasses at least a portion of the object, wherein the image sensor is configured to generate the angled-view images of the stored items; for each image frame of at least a portion of the image feed, determine a pixel position of a body part of the person in the image frame, thereby determining a set of pixel positions of the body part during a timeframe associated with the image feed; determine an aggregated body part position based on the set of pixel positions determined for the image frames of the portion of the image feed; determine that the aggregated body part 

16. The tracking subsystem of Claim 15, wherein the processor is further configured to: receive a top-view image feed comprising top-view images from a second image sensor, wherein the second image sensor is positioned such that a field-of-view of the second image 

17. The tracking subsystem of Claim 15, wherein the processor is further configured to determine the aggregated body part position by determining a maximum depth associated with the object to which the pixel position body part position extends in the image frames of the portion of the image feed.

18. The tracking subsystem of Claim 15, wherein: the object includes a visible marker located at a predefined location; and the processor is further configured to: detect the visible marker; and determine the predefined 


19. The tracking subsystem of Claim 15, wherein the processor is further configured to, in response to providing the trigger signal: determine at least one item-selection image frame associated with the person removing a first item from the object; determine, in the at least one item-selection image frame, a region-of-interest based on the aggregated body part position, wherein the region-of-interest includes a subset of the pixels of the image frame; identify, using an object detection algorithm, the first item in the selected region-of-interest; and assign the identified first item to the person.

20. The tracking subsystem of claim 19, wherein the processor is further configured to determine, based on the aggregated body part position, candidate items that may have been removed from the object by the person, wherein the candidate items include a subset 


21. The tracking subsystem of Claim 20, wherein the processor is further configured to: for each candidate item, determine, based on a comparison of a predefined position associated with the candidate items to the aggregated body part position, a probability value that the candidate item was interacted with by the person; and identify the first item as the candidate item with the largest probability value.



2. The system of claim 1, wherein: the system further comprises a second image sensor positioned such that a field-of-view of the image sensor encompasses at least a portion of the rack, wherein the second image sensor is configured to generate top-down images of a region around the rack; and the processor is communicatively coupled to the second image sensor and further configured to: receive a top-view image feed comprising top-view images from the second image sensor; determine, based on the received top-view image feed, that the person is within the threshold distance from the rack; and in response to determining that the person is within the threshold distance of the rack, begin receiving the image feed comprising the frames of the angled-view images.

3. The system of claim 1, wherein the processor is further configured to determine the 


4. The system of claim 1, wherein: each shelf of the rack includes a visible marker at a predefined location on the shelf; and the processor is further configured to: detect the visible marker of each shelf of the rack; and determine the predefined shelf position of each shelf based on the detected markers.

5. The system of claim 1, wherein the processor is further configured to, in response to providing the trigger signal: determine at least one item-selection image frame associated with the person removing a first item from the rack; determine, in the at least one item-selection image frame, a region-of-interest based on the aggregated wrist position, wherein the region-of-interest includes a subset of the pixels of the image frame; identify, using an object detection algorithm, 

6. The system of claim 5, wherein the processor is further configured to determine, based on the aggregated wrist position, candidate items that may have been removed from the rack by the person, wherein the candidate items include a subset of all items stored on the shelves of the rack, wherein the subset comprises the items located within a threshold distance of the aggregated wrist position.

7. The system of claim 6, wherein the processor is further configured to: for each candidate item, determine, based on a comparison of a predefined position associated with the candidate items to the aggregated wrist position, a probability value that the candidate item was interacted with by the person; and identify the first item as the candidate item with the largest probability value.





9. The method of claim 8, further comprising: receiving a top-view image feed comprising top-view images from a second image sensor, wherein the second image sensor is positioned such that a field-of-view of the second image sensor encompasses at least a portion of the rack, wherein the second image sensor is configured to generate top-down images of a region around the rack; determining, based on the received top-view image feed, that the person is within the threshold distance from the rack; and in response to determining that the person is within the threshold distance of 

10. The method of claim 8, further comprising determining the aggregated wrist position by determining a maximum depth within the rack to which the pixel position wrist position extends in the image frames of the portion of the image feed.

11. The method of claim 8, wherein: each shelf of the rack includes a visible marker at a predefined location on the shelf; and the method further comprises: detecting the visible marker of each shelf of the rack; and determining the predefined shelf position of each shelf based on the detected markers.

12. The method of claim 8, further comprising, in response to providing the trigger signal: determining at least one item-selection image frame associated with the person removing a first item from the rack; determining, in the at least one item-selection image frame, a region-

13. The method of claim 12, further comprising determining, based on the aggregated wrist position, candidate items that may have been removed from the rack by the person, wherein the candidate items include a subset of all items stored on the shelves of the rack, wherein the subset comprises the items located within a threshold distance of the aggregated wrist position.

14. The method of claim 13, further comprising: for each candidate item, determining, based on a comparison of a predefined position associated with the candidate items to the aggregated wrist position, a probability value that the candidate item was interacted with by the person; and 

15. A tracking subsystem comprising at least one processor configured to: determine that a person is within a threshold distance of a rack comprising shelves configured to store items; receive an image feed comprising frames of angled-view images generated by an image sensor after the person is within the threshold distance of the rack, wherein the image sensor is positioned such that a field-of-view of the image sensor encompasses at least a portion of the rack, wherein the image sensor is configured to generate the angled-view images of the items stored on the shelves of the rack; for each image frame of at least a portion of the image feed, determine a pixel position of a wrist of the person in the image frame, thereby determining a set of pixel positions of the wrist during a timeframe associated with the image feed; determine an aggregated wrist position based on the set of pixel positions determined for the image frames of the portion of the image feed; determine that the aggregated 


16. The tracking subsystem of claim 15, wherein the processor is further configured to: receive a top-view image feed comprising top-view images from a second image sensor, wherein the second image sensor is positioned such that a field-of-view of the second image 

17. The tracking subsystem of claim 15, wherein the processor is further configured to determine the aggregated wrist position by determining a maximum depth within the rack to which the pixel position wrist position extends in the image frames of the portion of the image feed.

18. The tracking subsystem of claim 15, wherein: each shelf of the rack includes a visible marker at a predefined location on the shelf; and the processor is further configured to: detect the visible marker of each shelf of the 

19. The tracking subsystem of claim 15, wherein the processor is further configured to, in response to providing the trigger signal: determine at least one item-selection image frame associated with the person removing a first item from the rack; determine, in the at least one item-selection image frame, a region-of-interest based on the aggregated wrist position, wherein the region-of-interest includes a subset of the pixels of the image frame; identify, using an object detection algorithm, the first item in the selected region-of-interest; and assign the identified first item to the person.

20. The tracking subsystem of claim 19, wherein the processor is further configured to determine, based on the aggregated wrist position, candidate items that may have been removed from the rack by the person, wherein the candidate items include a subset of all 

21. The tracking subsystem of claim 20, wherein the processor is further configured to: for each candidate item, determine, based on a comparison of a predefined position associated with the candidate items to the aggregated wrist position, a probability value that the candidate item was interacted with by the person; and identify the first item as the candidate item with the largest probability value.


Application claims 1-21 defines an obvious variation of the invention claimed in U.S. Patent. The assignee of all applications of all applications is the same. Claims 1-21 of the instant application are obvious over patent claims 1-21 in that claim of the patent contains all the limitations of claims 1-21 of the instant application.  Claims 1-21 of the instant application therefore are not patently distinct from the patent claim and as such is unpatentable for obvious-type double patenting. Although the instant application and patent claims are not same but they are substantially similar for example, the rack of the patent is interpreted as object of the instant application and wrist of the patent is interpreted as body part as in instant application, its merely obvious to one of ordinary skilled in the art.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, Buibas et al. (US 2020/0027218) discloses multi surface image projection item tracking system in which [0132] Cameras 121 and 122 (and other cameras in store 101 if available) may observe item storage areas such as area 102, as well as areas of the store where people enter, leave and circulate. By analyzing camera images over time, the processor 130 may track people as they move through the store. For example, person 103 is observed at time 141 standing near item storage area 102 and at a later time 142 after he has moved away from the item storage area. Using possibly multiple cameras to triangulate the person's position and the 3D store model 131, the processor 130 may detect that person 103 is close enough to item storage area 102 at time 141 to move items on the shelf. By comparing images of storage area 102 at times 141 and 142, the system may detect that item 111 has been moved and may attribute this motion to person 103 since that person was proximal to the item in the time range between 141 and 142. Therefore, the system derives information 150 that the person 103 took item 111 from shelf 102. This information may be used for example for automated checkout, for shoplifting detection, for analytics of shopper behavior or store organization, or for any other purposes. In this illustrative example, person 103 is given an anonymous tag 151 for tracking purposes.
Zalewski et al. (US 2020/0118401) discloses machine learning methods and system for tracking shoppers and interaction with items in cashier less store in which [0012] The embodiments described herein relate to communications devices, communication methods, and methods for utilizing digital detection, sensing and tracking systems to determine interactions with retail items, in order to enable processing of cashier-less purchase transactions. In one embodiment, methods are provided to enable tracking of items in a store, and detect interactions with said items using one or more sensors. The interactions may be identified and classified, in 
But, the closest prior arts, do not disclose determine an object configured to store items; an image sensor positioned such that a field-of-view of the image sensor encompasses at least a portion of the object, wherein the image sensor is configured to generate angled-view images of the stored items; and a tracking subsystem coupled to the image sensor, the tracking subsystem comprising at least one processor configured to: determine that a person is within a threshold distance of the object; receive an image feed comprising frames of the angled-view images generated by the image sensor after the person is within the threshold distance of the object; for each image frame of at least a portion of the image feed, determine a pixel position of a body part of the person in the image frame, thereby determining a set of pixel positions of the body part during a timeframe associated with the image feed; determine an aggregated body part position based on the set of pixel positions determined for the image frames of the portion of the image feed; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Fisher et al. (US 2019/0156276)
	Fisher et al. (US 2019/0347611)
	Puerini et al. (US 2019/0138986)
	Adato et al. (US 20200117884)
	Adato et al. (US 20200151421)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        12/28/2021